Citation Nr: 0322601	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  93-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating determination 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

A review of the record demonstrates that the veteran's 
private physician, A.J., Ph.D., in a February 1999 letter, 
indicated that that the veteran's PTSD may in fact tend to 
exasperate his physical conditions, which included his 
hypertension. 

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  The Court has 
also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has not been afforded a VA examination to 
determine the relationship, if any, between his service-
connected PTSD and his current hypertension.  

VA regulations also provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2002); see 38 C.F.R. 
§ 19.9 (2002).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature and etiology of any 
current cardiovascular disorder, to 
include hypertension.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not that service- 
connected PTSD caused or has aggravated a 
current cardiovascular disorder, 
including hypertension, if found.  In the 
event that the examiner finds that the 
PTSD did not cause but has aggravated a 
cardiovascular disorder, including 
hypertension, then the examiner should 
address each of the following medical 
issues: (1) The baseline manifestations 
which are due to the effects of the non-
service connected cardiovascular 
disorder; including hypertension (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the service-connected PTSD.  The 
examiner is to set forth all findings and 
conclusions in a clear, comprehensive and 
legible manner.

3.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

4.  The RO should then adjudicate the 
issue of entitlement to service 
connection for hypertension as secondary 
to his service-connected PTSD. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



